Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                        Illinois Official Reports                        the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2018.02.22
                                                                         12:18:47 -06'00'




                  People v. Strickland, 2017 IL App (4th) 150714



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            CHARLES STRICKLAND, Defendant-Appellant.



District & No.     Fourth District
                   Docket No. 4-15-0714



Filed              December 1, 2017



Decision Under     Appeal from the Circuit Court of Sangamon County, No. 13-CF-105;
Review             the Hon. John W. Belz, Judge, presiding.



Judgment           Vacated and remanded with directions.


Counsel on         Michael J. Pelletier, Jacqueline L. Bullard, and Sonthonax B.
Appeal             SaintGermain, of State Appellate Defender’s Office, of Springfield,
                   for appellant.

                   John C. Milhiser, State’s Attorney, of Springfield (Patrick Delfino,
                   David J. Robinson, and Rosario Escalera, Jr., of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE APPLETON delivered the judgment of the court, with
                              opinion.
                              Justice Holder White concurred in the judgment and opinion.
                              Presiding Justice Turner concurred in part and dissented in part, with
                              opinion.


                                               OPINION

¶1         Defendant, Charles Strickland, appeals from the dismissal of three pro se motions, which
       the trial court recharacterized as, collectively, a postconviction petition. The question in this
       appeal is whether the court should have given defendant the admonitions in People v.
       Shellstrom, 216 Ill. 2d 45, 57 (2005), before so recharacterizing the motions. Our answer is
       yes.
¶2         Granted, this case is factually different from Shellstrom in that the dismissal of
       defendant’s recharacterized motions was in the second stage of the postconviction
       proceeding instead of in the first stage. See People v. Harris, 2013 IL App (1st) 111351,
       ¶¶ 46-47 (describing the three stages of a postconviction proceeding). Nevertheless,
       defendant in this case was pro se at the time of the recharacterization. The second-stage order
       of dismissal simultaneously did three things: (1) allowed the appointed counsel to withdraw,
       (2) recharacterized the three pro se motions as a postconviction petition, and (3) dismissed
       the motions. Because defendant was pro se at the time the court first explicitly
       recharacterized his motions as a postconviction petition, the rationale of Shellstrom applies to
       this case, despite the factual difference. Like the defendant in Shellstrom, defendant in this
       case had no attorney to warn him of the looming danger of procedural forfeiture (see 725
       ILCS 5/122-1(f) (West 2016)) when the court did the recharacterization.
¶3         Therefore, we vacate the trial court’s dismissal of defendant’s three pro se motions, and
       we remand this case for the trial court to admonish defendant pursuant to Shellstrom, 216 Ill.
       2d at 57, and permit him to amend or withdraw his motions if he deems that either course of
       action would be suitable for him.

¶4                                       I. BACKGROUND
¶5                                          A. The Charge
¶6         The State charged that, on February 14, 2013, defendant committed the offense of
       unlawful possession of a weapon by a felon, a violation of section 24-1.1(a) of the Code of
       Criminal Procedure of 2012 (720 ILCS 5/24-1.1(a) (West 2012)).
¶7         The information also alleged that, in People v. Strickland, Sangamon County case No.
       2001-CF-106, defendant previously was convicted of “a forcible felony, Burglary.” This
       additional allegation was legally significant because, under section 24-1.1(e) (720 ILCS
       5/24-1.1(e) (West 2012)), a “[v]iolation of this Section by a person not confined in a penal
       institution who ha[d] been convicted of a forcible felony” was a Class 2 felony. Id. The
       offense otherwise would have been merely a Class 3 felony. See id. A prior conviction of a
       forcible felony elevated unlawful possession of a weapon by a felon from a Class 3 felony,
       punishable by imprisonment for no less than 2 years and no more than 10 years, to a Class 2

                                                   -2-
       felony, punishable by imprisonment for no less than 3 years and no more than 14 years. See
       id.

¶8                                   B. The Negotiated Guilty Plea
¶9         On May 1, 2014, defendant entered a negotiated plea of guilty to the charge of unlawful
       possession of a weapon by a felon. He waived the preparation of a presentence investigation
       report. That same day, the trial court sentenced him to imprisonment for 7 years minus the
       456 days he had spent in presentence custody. The court ordered him to pay a public
       defender’s fee of $200 but imposed no fines.
¶ 10       Defendant never filed a motion to vacate his guilty plea. Nor did he take a direct appeal.

¶ 11                    C. Additional Assessments Imposed by the Circuit Clerk
¶ 12       Even though, in its sentence, the trial court imposed no fines (the public defender’s fee
       was a fee, not a fine), the circuit clerk indicated in the court file that defendant owed the
       following: (1) a violent crime victims’ assessment of $100, (2) a probation fund assessment
       of $10, (3) a drug court assessment of $5, (4) a child advocacy center assessment of $10, (5)
       a court system assessment of $50, and (6) an Illinois State Police assistance fund assessment
       of $15.

¶ 13                                  D. The First Two Pro Se Motions
¶ 14       On August 26, 2014—more than 30 days after sentencing—defendant filed two pro se
       motions, and neither motion cited or mentioned the Post-Conviction Hearing Act (Act) (720
       ILCS 5/122-1 et seq. (West 2014)).
¶ 15       The first pro se motion was titled “Motion To Reduce Sentence Based on Erroneous
       Elevation of Charges.” In this motion, defendant contended that his prior conviction of
       burglary should not have elevated the present offense, unlawful possession of a weapon by a
       felon, from a Class 3 felony to a Class 2 felony for two reasons: (1) burglary was not a
       forcible felony, and (2) he was convicted of the burglary more than 10 years before his
       conviction of the present offense. He alleged he had informed his appointed defense counsel
       of this error but that it nevertheless had gone uncorrected.
¶ 16       The second pro se motion was titled “Motion To Vacate Judgement, Conviction, and
       Sentence Based on Unconstitutional Statutes.” In this motion, defendant claimed that when
       representing him in the guilty plea proceedings, his appointed defense counsel was in a
       conflict of interest and consequently rendered ineffective assistance. Defendant further
       claimed that, under federal decisions issued before his arrest in this case, the statute defining
       the offense of unlawful possession of a weapon by a felon (720 ILCS 5/24-1.1(a) (West
       2012)) was unconstitutional.

¶ 17                            E. The Appointment of New Counsel
¶ 18       On October 1, 2014, the trial court made a docket entry, which stated: “Attorney
       WILLIAM DAVIS *** is appointed to represent Defendant *** on his post-trial motions,
       filed August 26, 2014.” The docket entry contains no mention of the Act or of a
       postconviction proceeding.


                                                   -3-
¶ 19                             F. The State’s First Motion for Dismissal
¶ 20        On October 30, 2014, the State filed a “Motion To Dismiss Petition for Post-Conviction
       Relief.” (It is unclear which of the two pro se motions the State regarded as a postconviction
       petition.) The State argued that dismissal of the petition was warranted for five reasons. First,
       defendant pleaded only conclusions instead of specific facts. Second, he failed to allege a
       substantial denial of his constitutional rights. Third, he had forfeited his claims by failing to
       raise them on direct appeal. Fourth, the claims he raised on direct appeal had been fully
       litigated, and the doctrine of res judicata barred them from being relitigated. (Actually, as we
       have noted, defendant never took a direct appeal.) Fifth, his claims of ineffective assistance
       were unsupported by the record.

¶ 21                                  G. The Third Pro Se Motion
¶ 22       On February 3, 2015, while the State’s motion for dismissal was still pending, defendant
       filed a third pro se motion, titled “Motion for Order Nunc Pro Tunc.” In this motion—in
       which, again, he neither cited nor mentioned the Act—he claimed he was entitled to credit
       for 912 days in presentence custody instead of only 456 days. See 730 ILCS 5/5-4.5-100(b),
       (c) (West 2012). His argument was that he had been well-behaved while in presentence
       custody and therefore was entitled to day-for-day credit for good conduct. See 730 ILCS
       5/3-6-3(a)(2.1) (West 2012).

¶ 23                                 H. Davis’s Motion To Withdraw
¶ 24       On July 16, 2015, Davis filed a “Motion for Leave to Withdraw as Post-Conviction
       Counsel Pursuant to Pennsylvania v. Finley, [481 U.S. 551 (1987)].” In his motion, Davis
       evaluated the merits of the three pro se motions defendant had filed, referring to each of the
       motions by the titles defendant had given them. Davis saw no potential merit in any of them.
       He disagreed that the statute defining the offense of unlawful possession of a weapon by a
       felon (720 ILCS 5/24-1.1(a) (West 2012)) was unconstitutional. He pointed out that burglary
       was indeed a forcible felony and that section 24-1.1(e) (720 ILCS 5/24-1.1(e) (West 2012))
       put no time limit on the prior conviction of a predicate felony. Finally, he concluded that 456
       days was, indisputably, the correct amount of presentence credit.
¶ 25       Davis also filed a certificate pursuant to Illinois Supreme Court Rule 651(c) (eff. Feb. 6,
       2013).

¶ 26                         I. The State’s Duplicate Motion for Dismissal
¶ 27       On July 21, 2015, the State filed a new motion for dismissal, which repeated the
       arguments of its previous motion for dismissal. Again, the State argued for the dismissal of
       “the Petition for Post-Conviction Relief,” in the singular, without specifying which of the
       pro se motions the State construed as being such a petition. (Emphasis added.)

¶ 28                             J. The Hearing on the Pending Motions
¶ 29       On July 30, 2015, the trial court held a hearing on all pending motions. Defendant
       participated in the hearing by telephone.

                                                   -4-
¶ 30       The trial court told defendant at the beginning of the hearing:
                   “THE COURT: I’m here with Assistant State’s Attorney [Sherry] Carey and
               Attorney Bill Davis. We are here on your motions that have been filed, your
               post-conviction motion; your motion to reduce sentence based on erroneous elevation
               of charges, your motion to vacate judgment conviction and sentence based on
               unconstitutional statutes, and your motion for order nunc pro tunc, which is as to the
               credit for time served that was assessed in Sangamon County.”
       (Actually, defendant had filed only three pro se motions. There was no fourth pro se motion
       that he called a “post-conviction motion.”)
¶ 31       After hearing arguments by defendant and the assistant state’s attorney, the trial court
       took the matter under advisement.

¶ 32                                   K. The Trial Court’s Rulings
¶ 33       In an order entered on August 18, 2015, the trial court did two things. First, the court
       granted Davis’s motion to withdraw from representing defendant. Second, the court ruled as
       follows:
                    “As Defendant failed to make a substantial showing of any constitutional
               violation in his Petition, the Court allows the State’s Motion to Dismiss
               Post-Conviction Petition. Defendant’s pleadings are hereby DISMISSED.
                    Defendant has a right to appeal this decision. In the case of an appeal from a
               post-conviction proceeding involving a judgment imposing a sentenced [sic] other
               than death, the appeal is to the Illinois Appellate Court, Fourth District. If Defendant
               is indigent, he has a right to a transcript of the record of post-conviction proceedings
               and to the appointment of counsel on appeal, both without cost to him. To preserve
               the right to appeal, a notice of appeal must be filed in the trial court within 30 days
               from the date the order was entered.”
¶ 34       This appeal followed.

¶ 35                                            II. ANALYSIS
¶ 36                 A. The Lack of Cautionary Admonitions Before Recharacterizing
                          Defendant’s Pro Se Motions as a Postconviction Petition
¶ 37       Defendant argues that the trial court committed reversible error by recharacterizing his
       pro se motions as, collectively, a postconviction petition without first giving him the
       admonitions required by Shellstrom, 216 Ill. 2d at 57.
¶ 38       A pleading or motion eligible for such a recharacterization is one that, though alleging
       constitutional deprivations that are cognizable under the Act, makes no mention of the Act.
       See id. at 53 n.1. It is entirely optional with the trial court whether to recharacterize such a
       pleading or motion as a postconviction petition. 725 ILCS 5/122-1(d) (West 2016); People v.
       Stoffel, 239 Ill. 2d 314, 324 (2010); Shellstrom, 216 Ill. 2d at 53 n.1. If the court does so,
       however, the pro se litigant deserves a fair warning, with an opportunity to withdraw or
       amend the pleading or motion. As the supreme court held in Shellstrom:
                “[W]hen a circuit court is recharacterizing as a first postconviction petition a pleading
                that a pro se litigant has labeled as a different action cognizable under Illinois law, the
                circuit court must (1) notify the pro se litigant that the court intends to recharacterize

                                                    -5-
               the pleading, (2) warn the litigant that this recharacterization means that any
               subsequent postconviction petition will be subject to the restrictions on successive
               postconviction petitions, and (3) provide the litigant an opportunity to withdraw the
               pleading or to amend it so that it contains all the claims appropriate to a
               postconviction petition that the litigant believes he or she has. If the court fails to do
               so, the pleading cannot be considered to have become a postconviction petition for
               purposes of applying to later pleadings the Act’s restrictions on successive
               postconviction petitions.” Shellstrom, 216 Ill. 2d at 57.
       The supreme court was concerned that if a trial court unilaterally recharacterized a pleading
       or motion as a postconviction petition, a pro se prisoner, uneducated in the complexities of
       the Act, might not fully understand the legal implications of the recharacterization.
       Specifically, the prisoner might not understand that, in the future, he or she would have to
       meet the demanding cause-and-prejudice test to obtain permission to file a successive
       postconviction petition (see 725 ILCS 5/122-1(f) (West 2016) (the prisoner must “show[ ]
       cause by identifying an objective factor that impeded his or her ability to raise a specific
       claim during his or her initial post-conviction proceedings,” and the prisoner must “show[ ]
       prejudice by demonstrating that the claim not raised during his or her initial post-conviction
       proceedings so infected the trial that the resulting conviction or sentence violated due
       process”)). Shellstrom, 216 Ill. 2d at 56. The prisoner might not understand it is imperative,
       on pain of possible procedural forfeiture, to raise all his or her objectively ascertainable
       constitutional claims in the initial postconviction petition. Or, alternatively, the prisoner
       might understand the rule of procedural forfeiture but just never intended the pleading or
       motion to be treated as a postconviction petition. See id. The admonitions in Shellstrom
       prevent the prisoner, as a pro se litigant, from being unexpectedly plunged into the
       cause-and-prejudice regime if the court decides to recharacterize the pleading or motion as
       postconviction petition. See id.
¶ 39       Later, in Stoffel, the supreme court emphasized that Shellstrom admonitions were
       designed for pro se litigants, not represented litigants. Stoffel, 239 Ill. 2d at 328. “[W]here
       *** a defendant’s pro se petition is not summarily dismissed but is instead advanced for
       further review, and counsel is appointed to represent the defendant, Shellstrom admonitions
       are unnecessary.” Id. The supreme court explained:
               “The Shellstrom admonitions are designed to protect the rights of pro se defendants
               and, in particular, to inform them of the limitation on filing successive postconviction
               petitions and the need to amend their initial petition to include all possible
               postconviction claims. [Citation.] But this is precisely the role performed by
               appointed counsel, who is required to consult with the defendant and make any
               amendments to the pro se petition that are necessary. [Citations.] Thus, *** the
               concerns raised in Shellstrom do not apply when counsel is present [citation], and the
               absence of admonitions in no way prejudices the defendant.” Id.
       But see People v. Davis, 156 Ill. 2d 149, 163 (1993) (a postconviction petitioner is “not
       entitled to the advocacy of counsel for purposes of exploration, investigation[,] and
       formulation of potential claims”).
¶ 40       The defendant will have no protection at all from being blindsided by the
       cause-and-prejudice rule if, at the time the trial court recharacterizes his or her pleading or
       motion as a postconviction petition, the defendant no longer is represented by counsel. In

                                                   -6-
       Stoffel, the supreme court agreed with the State that “Shellstrom admonitions ‘really only
       apply in the context of a pro se petitioner.’ ” Stoffel, 239 Ill. 2d at 328. In the present case,
       the very order that, for the first time in the proceedings, explicitly recharacterized
       defendant’s motions as a postconviction petition also allowed his appointed counsel to
       withdraw. Because the recharacterizing order returned defendant to “ ‘the context of a pro se
       petitioner,’ ” we extend Shellstrom to the circumstances of this case. Id. When
       recharacterizing defendant’s motions as a postconviction petition, the trial court should have
       given him the admonitions in Shellstrom, 216 Ill. 2d at 57, since, simultaneously with the
       recharacterization, the court returned him to pro se status.
¶ 41        The dissent disagrees that, in the order of dismissal—or anywhere else in the record—the
       trial court explicitly recharacterized the pro se motions as a postconviction petition, but the
       dissent argues the court impliedly did so earlier in the proceedings, beginning with its
       appointment of Davis. In the order of dismissal, however, the court “allow[ed] the State’s
       Motion to Dismiss Post-Conviction Petition.” Surely, by doing so, the court signified its
       agreement with the State’s characterization of what should be dismissed. Also, in the order of
       dismissal, the court admonished defendant on his rights to “appeal from a post-conviction
       proceeding” and to receive “a transcript of the record of post-conviction proceedings.” These
       characterizations seem pretty explicit to us.
¶ 42        Looking through the record, we see no earlier recharacterization by the trial court. The
       dissent strongly disagrees that the recharacterization did not take place until the court granted
       the motion to withdraw and the motion for dismissal. Very well, then, the dissent should
       identify where in the record the court earlier stated it would regard the postconviction
       motions as a postconviction petition. See In re Marriage of Wolff, 355 Ill. App. 3d 403, 407
       (2005) (explaining the difference between a motion and a petition). A characterization is
       verbal; it means to describe the character or characteristics of something. To recharacterize
       the pro se motions that defendant filed after (“post”) his conviction, the court had to use
       words that described them as something different from postconviction motions. Until such a
       recharacterization appeared as an explicit ruling on the record, it did not yet exist.
¶ 43        The dissent argues that by appointing Davis, the court impliedly recharacterized the first
       two pro se motions as a postconviction petition. For two reasons, that argument strikes us as
       unconvincing. First, it would imply a recharacterization that is at odds with the court’s
       explicit characterization of the pro se motions as “post-trial motions.” In the docket entry of
       October 1, 2014, the court appointed Davis “to represent Defendant *** on his post-trial
       motions.” Second, assuming we could reasonably imply a recharacterization that contradicts
       the court’s explicit characterization, we could just as readily imply a recharacterization as a
       section 2-1401 petition (735 ILCS 5/2-1401 (West 2016)). After all, trial courts have
       discretion to appoint counsel to represent indigent defendants in section 2-1401 proceedings.
       People v. Sweet, 2017 IL App (3d) 140434, ¶ 44; People v. Kane, 2013 IL App (2d) 110594,
       ¶ 21.
¶ 44        Admittedly, as the dissent points out, the attorneys recharacterized the proceedings as
       postconviction proceedings. The assistant state’s attorney filed two “Motion[s] To Dismiss
       Petition for Post-Conviction Relief,” and Davis filed a “Motion for Leave to Withdraw as
       Post-Conviction Counsel” and a certificate pursuant to Rule 651(c). But Davis filed his
       motion and certificate on his own behalf, not on defendant’s behalf; therefore, his
       recharacterization in those filings was not attributable to defendant.

                                                   -7-
¶ 45       More to the point, the only recharacterization that counted for purposes of Shellstrom was
       the recharacterization by the trial court—which did not occur until August 18, 2015, when
       the court granted Davis permission to withdraw. Until that time, despite any position the
       attorneys took, recharacterization always was optional with the court. See 725 ILCS
       5/122-1(d) (West 2016); Stoffel, 239 Ill. 2d at 324; Shellstrom, 216 Ill. 2d at 53 n.1. When the
       court told defendant and the attorneys, on July 30, 2015, that it would take the matter under
       advisement, the “matter” included the attorneys’ position that the pro se motions should be
       recharacterized as a postconviction petition. By taking that position, the attorneys did not
       deprive the court of its prerogative to decide for itself whether to make the recharacterization.
       Because none of the pro se motions cited the Act or in any manner intimated they were
       postconviction petitions, the court remained perfectly free to reject the attorneys’ proposed
       recharacterization of the motions as, collectively, a postconviction petition. See 725 ILCS
       5/122-1(d) (West 2016) (“A person seeking relief by filing a petition under this Section must
       specify in the petition or its heading that it is filed under this Section. A trial court that has
       received a petition complaining of a conviction or sentence that fails to specify in the petition
       or its heading that it is filed under this Section need not evaluate the petition to determine
       whether it could otherwise have stated some grounds for relief under this Article.”). Until the
       court agreed, on the record, with the attorneys’ proposed recharacterization of the pro se
       motions as a postconviction petition, the cause-and-prejudice rule was irrelevant.
¶ 46       The dissent infers, from the certificate pursuant to Rule 651(c), that Davis proactively
       advised defendant regarding the cause-and-prejudice rule. We do not see how such an
       inference could be safely drawn. A certificate pursuant to Rule 651(c) states merely that
       postconviction counsel “has consulted with petitioner by phone, mail, electronic means or in
       person to ascertain his or her contentions of deprivation of constitutional rights, has
       examined the record of the proceedings at the trial, and has made any amendments to the
       petitions filed pro se that are necessary for an adequate presentation of petitioner’s
       contentions.” Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013). The certificate says nothing about
       advising defendant regarding the cause-and-prejudice rule, and we are aware of no case
       imposing such an obligation on postconviction counsel—not even when counsel decides
       which, if any, amendments should be made to the pro se petition. When Rule 651(c) speaks
       of “ma[king] any amendments to the petitions filed pro se that are necessary for an adequate
       presentation of petitioner’s contentions” (Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013)), the
       supreme court interprets “petitioner’s contentions” as referring only to the contentions
       already in the pro se petition. People v. Pendleton, 223 Ill. 2d 458, 475 (2006). In
       postconviction proceedings, defendants are “not entitled to the advocacy of counsel for
       purposes of exploration, investigation[,] and formulation of potential claims.” Davis, 156 Ill.
       2d at 163. Because “a ‘reasonable’ level of assistance” (Pendleton, 223 Ill. 2d at 472) means
       nothing more than investigating, burnishing, and buttressing the claims already in the pro se
       petition (id.), it is unclear how the cause-and-prejudice rule necessarily would come up in the
       interactions between postconviction counsel and the defendant.

¶ 47                              B. Fines Imposed by the Circuit Clerk
¶ 48        A reviewing court may “exercise all or any of the powers of amendment of the trial
       court.” Ill. S. Ct. R. 366(a)(1) (eff. Feb. 1, 1994). If the record contains a clerical error, the
       trial court may amend the record so as to correct the clerical error and cause the record to


                                                   -8-
       accurately reflect the court’s actual decision as memorialized elsewhere in the record. In re
       Marriage of Hirsch, 135 Ill. App. 3d 945, 954 (1985). Such an amendment is called a
       “nunc pro tunc order,” and a trial court has authority to enter a nunc pro tunc order at any
       time (id.), even after its jurisdiction otherwise has expired (Bradley v. Burrell, 97 Ill. App. 3d
       979, 981 (1981)). We have this same power to amend the record so as to correct clerical
       errors. See Ill. S. Ct. R. 366(a)(1) (eff. Feb. 1, 1994).
¶ 49        Defendant argues that the record is in need of amendment because the circuit clerk
       erroneously indicated in the record that he owes six fines, whereas, actually, the trial court
       imposed no fines at all in its sentencing order. Although circuit clerks can have statutory
       authority to impose fees, they never have authority to impose fines; the imposition of a fine is
       exclusively a judicial act. People v. Smith, 2014 IL App (4th) 121118, ¶ 18.
¶ 50        First, the circuit clerk listed an assessment of $50 for “COURT SYSTEMS.” See 55
       ILCS 5/5-1101(c)(1) (West 2012). The State concedes that this assessment is a fine and that
       it should be vacated or deleted from the record because the trial court never imposed this
       fine. See Smith, 2014 IL App (4th) 121118, ¶ 54.
¶ 51        Second, the circuit clerk listed an assessment of $10 for “CHILD ADVOCACY.” See 55
       ILCS 5/5-1101(f-5) (West 2012). The State concedes that because there is no connection
       between defendant’s offense and children’s advocacy or juvenile justice, this assessment is a
       fine, which likewise should be vacated because the trial court never imposed it. See People v.
       Jones, 397 Ill. App. 3d 651, 660-61 (2009).
¶ 52        Third, the circuit clerk listed an assessment of $15 for the Illinois State Police operations
       assistance fund (“ISP OP ASSISTANCE FUND”). See 705 ILCS 105/27.3a(1.5) (West
       2012). The State concedes that this assessment is a fine rather than a fee (see People v.
       Millsap, 2012 IL App (4th) 110668, ¶¶ 30-31) and that, because it is not in the sentence, it
       should be vacated (see People v. Warren, 2016 IL App (4th) 120721-B, ¶ 147).
¶ 53        Fourth, the circuit clerk listed an assessment of $5 as a “DRUG COURT FEE.” See 55
       ILCS 5/5-1101(f) (West 2012). The State concedes that because defendant never participated
       in drug court in this case, this assessment must be vacated as a void fine, since the circuit
       clerk, rather than the trial court, imposed it (see Warren, 2016 IL App (4th) 120721-B,
       ¶ 138).
¶ 54        Fifth, the circuit clerk listed an assessment of $100 for the violent crime victims’
       assistance fund (“VICTIMS ASSIST FUND”). See 725 ILCS 240/10(b) (West 2012). The
       State concedes that this assessment is a fine and that it should be vacated because, again, the
       sentence includes no fines. See Warren, 2016 IL App (4th) 120721-B, ¶ 142.
¶ 55        Sixth, the circuit clerk listed an assessment of $10 for the probation operations fund
       (“PROBATION OP FUND”). See 705 ILCS 105/27.3a(1.1) (West 2012). The State concedes
       that because defendant waived the preparation of a presentence investigation report, this
       assessment is a fine rather than a compensatory fee (see People v. Rogers, 2014 IL App (4th)
       121088, ¶ 38) and that because the circuit clerk, rather than the trial court, imposed this fine,
       it should be vacated.
¶ 56        We agree with the State’s concessions regarding those six assessments. Fines imposed by
       the circuit clerk are void from the start; they are nothing but spurious demands, lacking legal
       effect. See People v. Larue, 2014 IL App (4th) 120595, ¶ 56. Even so, in the interest of
       having an accurate record, we vacate the six assessments. See Ill. S. Ct. R. 366(a)(1) (eff.


                                                   -9-
       Feb. 1, 1994); People v. Bradley, 2017 IL App (4th) 150527, ¶ 25; Hirsch, 135 Ill. App. 3d at
       954. We further direct the circuit clerk to show this vacatur of record.

¶ 57                                      III. CONCLUSION
¶ 58       For the foregoing reasons, we vacate the trial court’s dismissal of defendant’s three
       pro se motions, and we remand this case with directions that the trial court admonish
       defendant pursuant to Shellstrom, 216 Ill. 2d at 57, and permit him to amend or withdraw his
       motions if he deems that either course of action would be suitable for him. We further vacate
       six assessments and remand with directions to correct the record consistently with this
       opinion.

¶ 59      Vacated and remanded with directions.

¶ 60        PRESIDING JUSTICE TURNER, concurring in part and dissenting in part:
¶ 61        I respectfully dissent from the portion of the majority’s opinion vacating the trial court’s
       dismissal of defendant’s three pro se motions and remanding the case with directions for the
       trial court to admonish defendant pursuant to Shellstrom.
¶ 62        Contrary to the majority opinion (supra ¶ 41), the trial court never explicitly stated it was
       recharacterizing defendant’s pro se motions as a postconviction petition in the appellate
       record. The record does show the trial court implicitly recharacterized defendant’s pro se
       motions as a postconviction petition on October 1, 2014, when it appointed counsel to
       represent defendant on the first two posttrial motions. On October 30, 2014, the State filed a
       “motion to dismiss petition for post-conviction relief,” which it can do at the second stage of
       the postconviction proceedings. See Pendleton, 223 Ill. 2d at 472. In February 2015,
       defendant filed his third pro se posttrial motion. In July 2015, defendant’s appointed counsel
       filed a motion for leave to withdraw as postconviction counsel, citing Pennsylvania v. Finley,
       481 U.S. 551 (1987), which addresses the assistance of postconviction counsel.
¶ 63        In his motion to withdraw, postconviction counsel asserted that the trial court had
       jurisdiction over defendant’s pro se motions under the Act. In doing so, counsel stated that,
       upon review of the first two pro se motions, the court took the stance that the motions served
       as petitions for postconviction relief under the Act. The motion to withdraw suggests that the
       court appointed counsel in accordance with section 122-4 of the Act (725 ILCS 5/122-4
       (West 2014)). In the motion to withdraw, postconviction counsel addressed all three of
       defendant’s pro se motions. Postconviction counsel concluded that, after a careful review of
       the record, defendant had no meritorious issues to be argued in a postconviction petition.
       Attached to the motion to withdraw was defendant’s counsel’s certificate of compliance with
       Illinois Supreme Court Rule 651(c) (eff. Feb. 6, 2013), which only applies to postconviction
       cases.
¶ 64        At a July 2015 hearing on the pending motions, the trial court commenced the hearing by
       stating “[w]e are here on your motions that have been filed, your post-conviction motion.”
       The court then allowed defendant’s counsel to argue his motion to withdraw and allowed
       defendant to argue his three motions. Postconviction counsel explained he filed a Finley
       motion because the court had taken the position defendant’s pro se motions were
       postconviction petitions. The court did not correct counsel or in any way indicate the motion


                                                   - 10 -
       was inappropriate or the proceedings were not under the Act. Postconviction counsel then
       explained why he thought the motions were meritless. The court said nothing about the
       nature of defendant’s pro se motions.
¶ 65        In August 2015, the trial court entered a written order, first granting counsel’s motion to
       withdraw. The court then addressed the merits of defendant’s various claims and concluded
       by allowing the State’s motion to dismiss the postconviction petition. The court did not make
       any statements indicating it was considering the motions as a postconviction petition for the
       first time. Thus, I strongly disagree with the majority’s finding that the recharacterization did
       not take place until the court’s order granting defendant’s counsel’s motion to withdraw and
       the State’s motion to dismiss.
¶ 66        Here, defendant had appointed counsel to represent him on his three pro se motions. In
       Stoffel, 239 Ill. 2d at 328, our supreme court stated Shellstrom admonitions do not apply
       when counsel is appointed to represent a defendant. The majority opinion sets forth the
       supreme court’s reasoning for that conclusion. Supra ¶ 39. Defendant’s counsel filed a Rule
       651(c) certificate, in which he stated he had consulted with defendant to ascertain his
       contentions of deprivation of constitutional rights, reviewed the record of the proceedings,
       and made any necessary amendments to the postconviction pleadings. Those are the specific
       reasons the supreme court cited for finding Shellstrom admonitions do not apply to
       defendants represented by counsel. Thus, I find the facts of this case clearly fall under Stoffel,
       which this court must follow. As such, Shellstrom does not apply and remand is not
       warranted.
¶ 67        Last, while I agree with the majority’s suggestion Stoffel’s basis for not requiring
       Shellstrom admonitions in cases where counsel has been appointed may be analytically
       questionable, I am troubled by the majority’s characterization of the record in this case,
       apparently as a way to distinguish Stoffel.




                                                   - 11 -